

114 S1019 IS: Freedom from Over-Criminalization and Unjust Seizures Act of 2015
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1019IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Paul (for himself and Mr. McConnell) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Lacey Act Amendments of 1981 to repeal certain provisions relating to criminal
			 penalties and violations of foreign laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the Freedom from Over-Criminalization and Unjust Seizures Act of 2015.
		2.Criminal
			 penalties
			(a)Prohibited
 actsSection 3(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(a)) is amended—
 (1)in paragraph (2)—
 (A)in subparagraph (A), by striking or in violation of any foreign law; and
 (B)in subparagraph (B)—
 (i)in clause (i), by striking , or any foreign law,;
 (ii)in clause (ii), by striking or any foreign law; and
 (iii)in clause (iii), by striking , or under any foreign law,; and
 (2)in paragraph (3)—
 (A)in subparagraph (A), by striking foreign law or ; and
 (B)in subparagraph (B)—
 (i)in clause (i), by striking , or any foreign law,;
 (ii)in clause (ii), by striking or any foreign law; and
 (iii)in clause (iii), by striking , or under any foreign law, .
 (b)PenaltiesSection 4 of the Lacey Act Amendments of 1981 (16 U.S.C. 3373) is amended—
 (1)in subsection (a), by striking paragraph (1) and inserting the following:
					
						(1)Assessment
							(A)In
 generalAny person who engages in conduct prohibited by any provision of this Act (other than subsections (b), (d), and (f) of section 3) and in the exercise of due care should know that the fish, wildlife, or plants were taken, possessed, transported, or sold in violation of, or in a manner unlawful under, any underlying law, treaty, or regulation, and any person who knowingly violates subsection (d) or (f) of section 3, may be assessed a civil penalty by the Secretary for each violation in accordance with subparagraph (B) or (C), as applicable.
							(B)Market value of
 less than $350If a violation under subparagraph (A) involves fish or wildlife or plants with a market value of less than $350 and involves only the transportation, acquisition, or receipt of fish, wildlife, or plants taken or possessed in violation of any law, treaty, or regulation of the United States, tribal law, or any law or regulation of a State, the penalty assessed under subparagraph (A) for the violation shall not exceed the lesser of—
 (i)the maximum amount of the penalty provided for violation of the law or regulation; or
 (ii)$10,000. (C)Other violationsFor any violation under subparagraph (A) that is not described in subparagraph (B), the penalty assessed under that subparagraph shall not exceed $200,000.;
				and
 (2)by striking subsections (d) and (e).
 (c)ForfeitureSection 5 of the Lacey Act Amendments of 1981 (16 U.S.C. 3374) is amended—
 (1)by striking subsections (a) and (b) and inserting the following:
					
						(a)In
 generalAll fish, wildlife, or plants imported, exported, transported, sold, received, acquired, or purchased in violation of section 3 (other than subsection (b) of that section), or any regulation issued under that section, shall be subject to forfeiture to the United States notwithstanding any culpability requirements for civil penalty assessment under section 4.;
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and
 (3)in subsection (b) (as redesignated), by striking convicted of an offense, or assessed a civil penalty, and inserting assessed a civil penalty.
				(d)Enforcement
				(1)In
 generalSection 6 of the Lacey Act Amendments of 1981 (16 U.S.C. 3375) is amended—
 (A)by striking subsection (b);
 (B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;
 (C)in subsection (b) (as redesignated), by striking the third sentence; and
 (D)in the first sentence of subsection (c) (as redesignated)—
 (i)by striking an arrest, a criminal conviction, civil penalty assessment, or forfeiture of property and inserting a civil penalty assessment or forfeiture of property; and
 (ii)by striking or criminal.
						(2)Conforming
			 amendments
 (A)Section 3(c)(3) of the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l(c)(3)) is amended by striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)) and inserting section 6(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(c)).
 (B)Section 503(b) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1423b(b)) is amended—
 (i)by striking the subsection designation and heading and all that follows through The Secretary may utilize in paragraph (1) and inserting the following:
							
								(b)Utilization of
 other government resources and authoritiesThe Secretary may utilize;
				and
 (ii)by striking paragraph (2).
 (C)Section 11(d) of the Endangered Species Act of 1973 (16 U.S.C. 1540(d)) is amended in the fourth sentence by striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)) and inserting section 6(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(c)).
 (D)Section 7(f) of the Rhinoceros and Tiger Conservation Act (16 U.S.C. 5305a(f)) is amended by striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)) and inserting section 6(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(c)).
 (E)Section 524(c)(4)(A) of title 28, United States Code, is amended by striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)) and inserting section 6(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(c)).
 (F)Section 1402(b)(1)(A)(ii) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(b)(1)(A)(ii)) is amended by striking section 6(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(d)) and inserting section 6(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3375(c)).
 (e)ExceptionsSection 8 of the Lacey Act Amendments of 1981 (16 U.S.C. 3377) is amended by striking subsection (b) and inserting the following:
				
					(b)Activities
 regulated by Tuna Convention ActsParagraphs (1), (2)(A), and (3)(A) of subsection 3(a) shall not apply to any activity regulated by the Tuna Conventions Act of 1950 (16 U.S.C. 951 et seq.) or the Atlantic Tunas Convention Act of 1975 (16 U.S.C. 971 et seq.)..